                 Case 2:20-ap-02007 Doc 1-3 Filed 06/11/20 Entered 06/11/20 16:42:23                                                           Desc
                                 Exhibit B - St. Francis Deed of Trust Page 1 of 2




                                                                                                                                                       1.11
                                               THIS IS A CREDIT LINE DEED OF TRUST


  c2 ~2     ~                                           CREDIT LINE DEED OF TRUST
       -
            >                           AND FIXTURE FILING AND SECURITY AGREEMENT




~d~’       ‘1)

  ~ 8       ‘~
                                     THIS CREDIT LINE DEED OF TRUST AND FIXTURE FILING AND

           ~J    SECURITY AGREEMENT, dated                                   of June 1, 2008,                and between CHARLESTON
                                                                       as                              by

                 HOSPITAL, INC., dib/a Saint Francis Hospital,                                   a    West     Virginia nonstock, nonprofit

                 corporation,      hereafter called “ and Camden P.                              Siegrist    and Edward McDevitt, residents

                 of Kanawha        County,   West    Virginia,    as   Trustees, hereinafter together called “



                                                                   WITNES SETH:

                                     That for and in consideration of the indebtedness and trusts hereinafter                                   set   forth

                 and of the       sum   of $10.00, cash in hand              paid,    the   receipt   and   sufficiency     of which       are    hereby

                 acknowledged,          Grantor does    hereby     GRANT and CONVEY                      unto   Trustees, with power of sale,

                 all of the   following:

                                              (a)        All of Grantor’s estate, and any and all of Grantor’s other                                  right,

                 title and interest      covering    those certain tracts        or    parcels   of land located in the      City    of Charleston,

                 Kanawha         County,   West     Virginia,   which property is            more     particularly     described     on    Schedule 1

                 attached hereto.

                                              (b)        All    right,      title and interest of Grantor             now   owned         or    hereafter


                 acquired     in and to any and all sidewalks,               alleys,   streets, and all      strips   and gores of land         adjacent

                 to   or   used in connection with such real property and all easements and                                   rights       of way in

                 connection therewith.


                                              (c)        All    right,      title and interest of Grantor in and                to   all       buildings,
                 {C1369099.I I                                                                                          TDEED    ~79      ~‘99
                                                                                                                 ~ecoided In above Book and Page
                                                                                                                      36/3O/2O~8 O3~O7~46 ~I
                                                                                                                         )era J. McCc’r~ick
                                                                                                                            County Clerk
                                                                                                                         Karawha County~ ~V
                                                                                                                  1~ed Tax
                                                                                                                  ~ecordinn Fee
                                                                                                                  ~OTPL                     ~s. )O
Case 2:20-ap-02007 Doc 1-3 Filed 06/11/20 Entered 06/11/20 16:42:23                                                                    Desc
                Exhibit B - St. Francis Deed of Trust Page 2 of 2
                                                                                      IDEED        3579      800




improvements             and fixtures of every kind, and all                machinery, equipment                   and property which          are



or   shall be attached to,               or   be deemed to be fixtures and                    a    part of, the real property herein

conveyed.

                                  (d)          All   right,    title and interest of Grantor in and to all                           equipment,

materials, supplies and other property of every kind                                  or   nature        whatsoever,      now     or   hereafter

owned    by    Grantor       or   in which it has         or   shall have   an   interest, procured for incorporation in                      or   to


be affixed to            buildings        or   other      improvements        on      the above described real property                            or



appurtenant thereto.

                                  (e)          All    right,    title and interest of Grantor in and to all furniture,


furnishings, equipment              and other items of             tangible personal property                   now    owned      or   in which

Grantor has         an   interest   or   hereafter     acquired by     Grantor which               are   used   or   useful in the     buildings

or   other   improvements           on    such real property.


                                  (f)          All rentals, income, issues and                    profits   that may          accrue   from the

aforesaid land and           improvements            or   any part   thereof; provided, however, that                    so   long   as   Grantor

shall   not   be in default hereunder Grantor shall be entitled to collect and receive all said rents,


income, issues and profits. All property and interests in property described above, together with

the real estate described above, shall                     secure    the indebtedness herein described and covered                                 by

this Deed of Trust, and all the                      foregoing property,         interests in property and other                     rights    and

interests     are   herein sometimes referred to                 collectively    as   the     “



                         TO HAVE AND TO HOLD the                            Property       unto     Trustees and their          successors         in

the trust forever; and Grantor does                    hereby     covenant as set          forth herein to and with Trustees and

with United Bank, Inc.,              having      its address and       principal place             of corporate trust business at 500

Virginia Street, East, Charleston,                        West    Virginia 25301,             as    the trustee        (together       with any



(C1369099      1)
                                                                       2
